 Case 19-21619       Doc 42     Filed 10/21/19     Entered 10/21/19 13:27:32        Page 1 of 1
                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
________________________________________
In re:                                      Chapter 11

JOHN ALAN SAKON,                                              Case No. 19-21619 (JJT)

                  Debtor.
_________________________________________

             UNITED STATES TRUSTEE’S STATEMENT THAT UNSECURED
               CREDITORS’ COMMITTEE HAS NOT BEEN APPOINTED

TO:    CLERK, UNITED STATES BANKRUPTCY COURT

       William K. Harrington, United States Trustee for Region 2, through the undersigned

counsel, states that, as of the date of this statement, a Committee of Unsecured Creditors has not

been appointed by the United States Trustee for the reason(s) checked below:

       ( )     Debtors schedule reflect only __unsecured creditors.

       (X)     No unsecured creditors responded to the United States Trustee’s
               communication/contact for service on the committee.

       ()      Insufficient response to the United States Trustee’s communication/contact for
               Service on the committee.

       ( )     Non-operating debtor-in-possession; no creditor interest.

       ( )     Motion to convert to Chapter 7 or dismiss pending.

       ( )     Case converted or dismissed.

       ( )     Other.

Dated: New Haven, Connecticut                 Respectfully submitted,
       October 21, 2019                       WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE FOR REGION 2

                              By:             /s/ Steven E. Mackey
                                              Steven E. Mackey/ct09932
                                              Trial Attorney
                                              Office of the United States Trustee
                                              Giaimo Federal Building
                                              150 Court Street, Room 302
                                              New Haven, CT 06510
                                              Tel. No. (203) 773-2210
